NO. 12-17-00093-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

 LARRY LOTT, D/B/A LARRY LOTT                                 §   APPEAL FROM THE 7TH
 INTERIORS,
 APPELLANT

 V.                                                           §   JUDICIAL DISTRICT COURT

 BOBBY BROWN,
 APPELLEE                                                     §   SMITH COUNTY, TEXAS

                            SUPPLEMENTAL MEMORANDUM OPINION
         In our opinion and order issued on November 28, 2018, this Court reversed the portion of
the trial court’s judgment awarding Bobby Brown $28,560 in actual damages and suggested a
remittitur in the amount of $15,500, thereby reducing total actual damages to $13,060.
         In our opinion and order, we stated that if Brown filed the remittitur within five days of our
opinion, we would modify the judgment and affirm the damages award in accordance with the
remittitur, thereby obviating the need for a new trial. See TEX. R. APP. P. 46.3, 46.5.
         On November 30, 2018, Brown timely filed his agreed remittitur. Accordingly, we modify
the trial court’s judgment to reflect that the amount of the judgment for actual damages is $13,060.
See TEX. R. APP. P. 46.3, 46.5.
         We affirm the trial court’s judgment in all other respects. This Court’s opinion of
November 28, 2018, otherwise remains in effect.
                                                                      GREG NEELEY
                                                                         Justice


Opinion delivered December 3, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                                   (PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                        DECEMBER 3, 2018


                                        NO. 12-17-00093-CV


                    LARRY LOTT, D/B/A LARRY LOTT INTERIORS,
                                    Appellant
                                       V.
                                BOBBY BROWN,
                                     Appellee


                                 Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 15-0787-A)

                THIS CAUSE came to be heard on the appellate record and the briefs filed herein,
and the same being considered, it is the opinion of this court that there was error in the judgment
of the court below insofar as the trial court’s judgment awarded $28,560 in actual damages to
Appellee, BOBBY BROWN.
                It is therefore ORDERED, ADJUDGED, and DECREED that the portion of the
trial court’s judgment awarding $28,560 in actual damages be modified to reflect an award of
$13,060.00.
                It is further ORDERED, ADJUDGED and DECREED that, in all other respects,
the trial court’s judgment is affirmed; all costs of this appeal be assessed one-half against the
Appellant, LARRY LOTT, D/B/A LARRY LOTT INTERIORS, and one-half against the
Appellee, BOBBY BROWN, for which execution may issue; and that this decision be certified to
the court below for observance.
                      Greg Neeley, Justice.
                   Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.